DETAILED ACTION
This Notice of Allowability (NOA) replaces the previous one mailed on 04/22/2022.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 03/16/2022 has been entered.   Upon entering the submission, Specification, claims 1, 15, 18, and 20 are amended. Claim 2 is cancelled.  Claims 1, and 3-33 are pending.  Claims 15-26 are allowed.  Claims 3-14, and 27-33 remain withdrawn.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 03/18/2020, and 04/21/2022, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted.
	
Response to Amendment
The Amendment by Applicants’ representative Yingxin Deng on 03/16/2022 has been entered.
   
Claim rejection under 35 U.S.C.§112(b)
 
Applicant cancels the rejected claim 2.   The rejection is moot.
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 by further limiting R to a substituent selected from the group consisting of CH2C6F5, CH2(4-CF3C6H4), and CH2(3,5-(CF3)2C6H3) obviates the rejection.  The rejection is hereby withdrawn.

Specification
 
Applicant’s amendment to the title obviates the objection.  The objection is hereby withdrawn.

Search and examination of claim 1 are carried out. Claim 1 is found allowable.

This application is in condition for allowance except for the presence of withdrawn method claims 3-14, and 27-33 directed to inventions non-elected without traverse.  The withdrawn claims 3-14, and 27-33 are not subject to rejoinder because the withdrawn claims are not drawn to the process claims commensurate in scope with the allowed product claims.   Accordingly, claims 3-14, and 27-33 are cancelled by Examiner’s Amendment.  See MPEP§821.02 under “After Election Without Traverse”.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

In claim 1, line 4, after “where R is”, INSERT -- a substituent --.

CANCEL claims 3-14, and 27-33.  
Conclusions
Claims 1 and 15-26 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731